Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,119,645. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,119,645 seems broader than claim 24 of the instant invention.

Claim 24 of the instant invention
Claim 1 of US 11,119,645
21. A method of facilitating user interaction with multiple graphical objects of a game generated and rendered on a graphical user interface of an electronic device by execution of a software product on computing hardware of the electronic device, the method comprising: detecting a selection of a first graphical object of the multiple graphical objects rendered on the graphical user interface by a pointing device; generating a menu list on the graphical user interface associated with the first graphical object, the menu list containing one or more selectable options associated with the first graphical object; detecting a selection of a selectable option on the menu list by the pointing device; detecting a movement of the pointing device through one or more portions of the first graphical object; applying an effect associated with the selected option to the one or more portions of the first graphical object; and changing a state of the one or more portions of the graphical object to correspond to the applied effect.

22. The method according to claim 21, further comprising: detecting a selection of one of the one or more portions of the graphical object in the changed state; generating a second menu list of selectable options associated with the one or more portions of the graphical object in the changed state; detecting a selection of an option from the second menu list; detecting a swiping movement of the pointer device over at least one section of the one or more portions of the graphical object in the changed state; applying an effect associated with the selected option to the at least one section of the one or more portions of the graphical object in the changed state; and updating the changed state of the at least one section of the one or more portions of the graphical object on the graphical user interface to reflect the applied effect.

23. The method according to claim 22, wherein the game is a farming game; the first graphical object is a graphical representation of a field on the graphical user interface; the one or more selectable options are different crops configured to grow in the field; and the changed state of the one or more portions of the graphical object renders a crop corresponding to the selected option in the field.

24. The method according to claim 23, wherein: the selectable options in the second menu list are tools to be used to harvest the crop; and the updated changed state represents the at least one section of the one or more portions of the field in a harvested state.

1. A method of facilitating user interaction with a farming game on a graphical user interface, the graphical user interface being generated and rendered on a display of an electronic device by execution of a software product on a computing hardware of the electronic device, the method comprising: rendering a representation of a growing field of a farm on the graphical user interface; detect a selection of a region of the growing field; and render one of a first menu or a second menu on the graphical user interface depending on a determined state of the selected region; wherein the first menu is rendered if it is determined that a state of the selected region is a non-cultivated state, the first menu comprising crop growing items, wherein execution of the software product further causes the computing hardware to: detect a selection of a crop item from the first menu; detect a swipe movement along one or more regions of the graphical user interface; and update the graphical user interface to render a representation of a crop in the one or more regions corresponding to the selected crop item; and change a state of the one or more regions to a cultivated state; or wherein the second menu is rendered it is determined that the state of the selected region is the cultivated state, the second menu comprising farming tools, wherein execution of the software product further causes the computing hardware to detect a selection of a crop tool from the second menu; detect a swipe movement along one or more regions of the graphical user interface; and update the graphical user interface to render a representation of an execution of the selected tool on a crop in the one or more regions.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,702,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,702,777 seems narrower than claim 24 of the instant invention.

Claim 24 of the instant invention
Claim 1 of US 10,702,777
21. A method of facilitating user interaction with multiple graphical objects of a game generated and rendered on a graphical user interface of an electronic device by execution of a software product on computing hardware of the electronic device, the method comprising: detecting a selection of a first graphical object of the multiple graphical objects rendered on the graphical user interface by a pointing device; generating a menu list on the graphical user interface associated with the first graphical object, the menu list containing one or more selectable options associated with the first graphical object; detecting a selection of a selectable option on the menu list by the pointing device; detecting a movement of the pointing device through one or more portions of the first graphical object; applying an effect associated with the selected option to the one or more portions of the first graphical object; and changing a state of the one or more portions of the graphical object to correspond to the applied effect.

22. The method according to claim 21, further comprising: detecting a selection of one of the one or more portions of the graphical object in the changed state; generating a second menu list of selectable options associated with the one or more portions of the graphical object in the changed state; detecting a selection of an option from the second menu list; detecting a swiping movement of the pointer device over at least one section of the one or more portions of the graphical object in the changed state; applying an effect associated with the selected option to the at least one section of the one or more portions of the graphical object in the changed state; and updating the changed state of the at least one section of the one or more portions of the graphical object on the graphical user interface to reflect the applied effect.

23. The method according to claim 22, wherein the game is a farming game; the first graphical object is a graphical representation of a field on the graphical user interface; the one or more selectable options are different crops configured to grow in the field; and the changed state of the one or more portions of the graphical object renders a crop corresponding to the selected option in the field.

24. The method according to claim 23, wherein: the selectable options in the second menu list are tools to be used to harvest the crop; and the updated changed state represents the at least one section of the one or more portions of the field in a harvested state.

1. A method of facilitating user interaction with a farming game on a graphical user interface, the graphical user interface being generated and rendered on a display of an electronic device by execution of a software product on a computing hardware of the electronic device, the method comprising: rendering one or more graphical objects representing regions for growing crops within a first area of the graphical user interface; detect a selection of at least one of the regions for growing crops in the first area of the graphical user interface, the selection being generated by a user interaction with the at least one selected region on the graphical user interface; render a menu in a second area of the graphical user interface, the menu presenting different user selectable options in the second area, the different user selectable options corresponding to at least one crop growing or crop harvesting function to be applied to the selected region depending on a growing state of the selected region, wherein rendering the menu comprises: determining the growing state of the selected region; identifying a set of crop growing tools or crop harvesting tools corresponding to the determined growing state of the selected region; and presenting the identified set of crop growing tools or crop harvesting tools in the menu rendered in the second area of the graphical user interface; detect a selection of a crop growing tool or a crop harvesting tool from the set of crop growing tools and crop harvesting tools in the menu; render an object including an image of the selected crop growing tool or the selected crop harvesting tool in the first area of the graphical user interface; detecting a user action comprising a selection of the rendered object followed by a swiping action across one or more portions of the selected region, wherein the rendered object moves with the swiping action; and when the rendered object is the selected crop growing tool apply a crop growing function to the selected region of the graphical user interface comprising updating the one or more portions of the selected region of the graphical user interface to include images of one or more crops with the applied crop growing function as the swiping motion is detected across the one or more portions of the selected region; or when the rendered object is the selected crop harvesting tool, apply a crop harvesting function to the one or more portions of the selected region comprising updating the one or more portions of the selected region of the graphical user interface to remove one or more images of crops in the one or more portions of the selected region as the swiping motion is detected across the one or more portions of the selected region; and when it is detected that the swiping motion is stopped, cause the image of the rendered object to be removed from the graphical user interface and render an updated version of the selected region on the graphical user interface that illustrates the crop growing function or the crop harvesting function applied to the one or more portions of the selected region.


Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8954890. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 8954890 seems broader than claim 24 of the instant invention.

Claim 24 of the instant invention
Claim 1 of US 8954890
21. A method of facilitating user interaction with multiple graphical objects of a game generated and rendered on a graphical user interface of an electronic device by execution of a software product on computing hardware of the electronic device, the method comprising: detecting a selection of a first graphical object of the multiple graphical objects rendered on the graphical user interface by a pointing device; generating a menu list on the graphical user interface associated with the first graphical object, the menu list containing one or more selectable options associated with the first graphical object; detecting a selection of a selectable option on the menu list by the pointing device; detecting a movement of the pointing device through one or more portions of the first graphical object; applying an effect associated with the selected option to the one or more portions of the first graphical object; and changing a state of the one or more portions of the graphical object to correspond to the applied effect.

22. The method according to claim 21, further comprising: detecting a selection of one of the one or more portions of the graphical object in the changed state; generating a second menu list of selectable options associated with the one or more portions of the graphical object in the changed state; detecting a selection of an option from the second menu list; detecting a swiping movement of the pointer device over at least one section of the one or more portions of the graphical object in the changed state; applying an effect associated with the selected option to the at least one section of the one or more portions of the graphical object in the changed state; and updating the changed state of the at least one section of the one or more portions of the graphical object on the graphical user interface to reflect the applied effect.

23. The method according to claim 22, wherein the game is a farming game; the first graphical object is a graphical representation of a field on the graphical user interface; the one or more selectable options are different crops configured to grow in the field; and the changed state of the one or more portions of the graphical object renders a crop corresponding to the selected option in the field.

24. The method according to claim 23, wherein: the selectable options in the second menu list are tools to be used to harvest the crop; and the updated changed state represents the at least one section of the one or more portions of the field in a harvested state.

1. An electronic device comprising: a display screen; and a computing hardware which is operable to execute a software product, wherein executing the software product results in generating and rendering a graphical user interface on the display screen, the graphical user interface being configured to facilitate user interaction; the graphical user interface, when rendered, presenting: one or more graphical objects; a pointer object configured to be movable over one or more of the one or more graphical objects, and configured to invoke a menu list containing one or more user selectable options as the pointer object is clicked or tapped over one or more of the one or more graphical objects, wherein: on selecting a user selectable option from the menu list, and performing one of a dragging of the pointer object and swiping a touch sensitive object over the graphical user interface, through one or more graphical objects, or through a portion of a specific graphical object, the software product is configured to maintain an effect corresponding to the selected option to be continuously applied to the one or more graphical objects, or to the portion of the specific graphical object, respectively, thereby enabling a change in status of the one or more graphical objects, or the portion of the specific graphical object, respectively; wherein the graphical user interface is configured to continuously apply the user selectable option to the portion of the specific graphical object, or to the one or more graphical objects, in response to a user's swiping the touch sensitive object over the portion of the specific graphical object, or to the one or more graphical objects, respectively; and wherein the graphical user interface and the software product corresponding to a gaming system, the gaming system corresponding to a farming game, the graphical objects of the graphical user interface correspondinq to different spatial regions of a farming environment in which one or more crops are to be grown, and wherein the user selectable options in the menu list correspond to different farming tools.





DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Note: In order to better show what is and is not taught by the references, Examiner shows some words underlined. Words that are limitations not specifically taught in the reference. Words that are underlined indicate teachings of the cited reference, and may not specifically be claimed.



Claims 21, 25, 29-32, 36, 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US20130027404) in view of Lam et al. (US20110319169, Lam).

As to claims 21, 32:
Sarnoff shows a method, and corresponding electronic device, of facilitating user interaction 
detecting a selection of a first graphical object (artwork 11) 
generating a menu list on the graphical user interface associated with the first graphical object, the menu list containing one or more selectable options associated with the first graphical object (¶ [0072]) (e.g., a virtual drawing space application of first device 100 (e.g., application 103) may also provide at least one artist menu 510 on a portion of each one of screens 500a-500k of first device 100; artist menu 510 may provide various types of submenus that a user may interact with for creating and/or manipulating content in artwork 11 on canvas area 501);
detecting a selection of a selectable option on the menu list by the pointing device (¶ [0092]) (e.g., graphical command processing module 308 generates at least a portion of pixel array data 309 with updated menu pixel data that may present shading indicia at the portion of screen 500b identifying input option 512);
detecting a movement of the pointing device through one or more portions of the first graphical object (¶ [0094]) (e.g., in response to a user defining a trail path for a new drawing stroke graphical object (e.g., by dragging a cursor along canvas 501 from point P1 to point P2 with mouse input component 110), graphical command generating module 304 may receive certain drawing stroke input information 303 and then generate a particular drawing stroke input command 305);
applying an effect associated with the selected option to the one or more portions of the first graphical object (¶ [0094]) (e.g., in response to a user defining a trail path for a new drawing stroke graphical object (e.g., by dragging a cursor along canvas 501 from point P1 to point P2 with mouse input component 110), graphical command generating module 304 may receive certain drawing stroke input information 303 and then generate a particular drawing stroke input command 305);
and changing a state of the one or more portions of the graphical object to correspond to the applied effect (¶ [0094]) (e.g., in response to a user defining a trail path for a new drawing stroke graphical object (e.g., by dragging a cursor along canvas 501 from point P1 to point P2 with mouse input component 110), graphical command generating module 304 may receive certain drawing stroke input information 303 and then generate a particular drawing stroke input command 305).
Sarnoff fails to specifically show: facilitating user interaction with multiple graphical objects of a game generated and rendered on the graphical user interface;
detecting a selection of a first graphical object of the multiple graphical objects rendered on the graphical user interface by a pointing device.

In the same field of invention, Lam teaches: mobile device interface for online games. Lam further teaches: facilitating user interaction with multiple graphical objects of a game generated and rendered on a  graphical user interface (¶ [0034]-[0037]) (e.g.,. e user may be able to interact with some components (e.g., player character 101, NPCs, etc.); The user can click on (or otherwise activate) various aspects of the game interface to provide instructions to the game engine);
detecting a selection of a first graphical object of the multiple graphical objects rendered on the graphical user interface by a pointing device (¶ [0034]-[0037]) (e.g.,. e user may be able to interact with some components (e.g., player character 101, NPCs, etc.); The user can click on (or otherwise activate) various aspects of the game interface to provide instructions to the game engine).

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Sarnoff and Lam at the time that the invention was made, to have combined the teachings of Lam with the method, and corresponding electronic device, as taught by Sarnoff. 
One would have been motivated to make such combination because a way to accept input from a user and decide outcomes of events to present to the user on the display would have been obtained and desired, as expressly taught by Lam (¶ [0002]).

As to claims 25, 36, Sarnoff further shows:
further comprising:
detecting a selection of at least one other selectable option from the menu list by the pointing device;
detecting a movement of the pointing device through at least one other portion of the first graphical object;
applying an effect associated with the at least one other selected option to at least one other portion of the first graphical object;
and changing a state of the at least one other portion of the first graphical object to correspond to the applied effect (¶ [0186]) (e.g., a user may interact with graphical display system 301 to generate a new drawing stroke graphical object 580 in artwork 11 on canvas 501. As shown, drawing stroke graphical object 580 may include a straight vertical line extending along a trail path from a starting point P15 on canvas 501 to an ending point P16 on canvas 501 with the selected drawing stroke properties of options 520, 522, and 524).

As to claim 29, Sarnoff further shows:
The method of claim 21, wherein the pointing device is a mouse (fig. 4a, el. 110).

As to claim 30, Sarnoff further shows:
The method of claim 21, comprising touching a touch sensitive portion of the display being configured to detect the movement of the pointing device (¶ [0068]) (e.g., second electronic device 200 may be provided as a portable tablet or telephone (e.g., an iPad.TM. or an iPhone.TM. available by Apple Inc.) that may include a display 212 that may be combined with a first user input component 210 to provide an I/O interface component 211 (e.g., a touch screen)).

As to claim 31, Sarnoff further shows:
A software product recorded on a non-transitory machine readable data storage medium, the software product being executable on computing hardware of a computing device, for implementing the method of claim As to claim 21(¶ [0001]).

As to claim 40, Sarnoff further shows:
The electronic device according to claim 32, wherein the pointing device is a mouse and the electronic device further comprises a touch sensitive portion of the display being configured to detect the movement of the mouse (¶ [0068]; fig. 4a, el. 110).

Claims 22, 23, 26, 27, 33, 34, 37, 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US20130027404) in view of Lam et al. (US20110319169, Lam), further in view of Radtke et al. (US20060036945, Radtke).


As to claims 22, 33:
Sarnoff, Lam show a method, and corresponding device, substantially as claimed, as specified above. 
Sarnoff further shows: The method according to claim 21, further comprising:
detecting a swiping movement of the pointer device over at least one section of the one or more portions of the graphical object in the changed state;
applying an effect associated with the selected option to the at least one section of the one or more portions of the graphical object in the changed state;
and updating the changed state of the at least one section of the one or more portions of the graphical object on the graphical user interface to reflect the applied effect (¶ [0186]) (e.g., a user may interact with graphical display system 301 to generate a new drawing stroke graphical object 580 in artwork 11 on canvas 501. As shown, drawing stroke graphical object 580 may include a straight vertical line extending along a trail path from a starting point P15 on canvas 501 to an ending point P16 on canvas 501 with the selected drawing stroke properties of options 520, 522, and 524).

Sarnoff, Lam fail to specifically show: 
detecting a selection of one of the one or more portions of the graphical object in the changed state;
generating a second menu list of selectable options associated with the one or more portions of the graphical object in the changed state;
detecting a selection of an option from the second menu list.

In the same field of invention, Radtke teaches: UI for displaying functionality contextually relevant to a selected object. Radtke further teaches: 
detecting a selection of one of the one or more portions of the graphical object in the changed state;
generating a second menu list of selectable options associated with the one or more portions of the graphical object in the changed state;
detecting a selection of an option from the second menu list.
applying an effect associated with the selected option to the at least one section of the one or more portions of the graphical object in the changed state (abstract; ¶ [0041]) (e.g., applying identified functionality to a selected document or object)

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Sarnoff, Lam and Radtke at the time that the invention was made, to have combined the teachings of Radtke with the method, and corresponding device, as taught by Sarnoff, Lam. 
One would have been motivated to make such combination because a way to more easily switch the context of an editing menu when editing different objects in a document would have been obtained and desired, as expressly taught by Radtke (¶ [0006]).

As to claims 23, 34, Lam further teaches:
wherein the game is a farming game (¶ [0012]) (e.g., build a farm);
the first graphical object is a graphical representation of a field on the graphical user interface (¶ [0017]) (e.g., click on land);
the one or more selectable options are different crops configured to grow in the field (¶ [0024]) (e.g., pumpkin, wheat seeds);
and the changed state of the one or more portions of the graphical object renders a crop corresponding to the selected option in the field (¶ [0018]) (e.g., the game system may require an hour for virtual food to get cooked, or it may require three days for a virtual crop to grow).
One would have been motivated to make such combination because a way to accept input from a user and decide outcomes of events to present to the user on the display would have been obtained and desired, as expressly taught by Lam (¶ [0002]).


As to claims 26, 37:
Sarnoff, Lam show a method, and corresponding device, substantially as claimed, as specified above. 
Sarnoff further shows:
The method according to claim 25, further comprising:
detecting a swiping movement of the pointer device over at least one section of the selected at least one of the one or more portions or the at least one other portion of the graphical object in the changed state;
applying an effect associated with the selected option from the second list to the at least one section;
and updating the changed state of the at least one section on the graphical user interface to reflect the applied effect  (¶ [0186]) (e.g., a user may interact with graphical display system 301 to generate a new drawing stroke graphical object 580 in artwork 11 on canvas 501. As shown, drawing stroke graphical object 580 may include a straight vertical line extending along a trail path from a starting point P15 on canvas 501 to an ending point P16 on canvas 501 with the selected drawing stroke properties of options 520, 522, and 524).

Sarnoff, Lam fail to specifically show: 
detecting a selection of at least one of the one or more portions or the at least one other portion of the graphical object in the changed state;
generating a second menu list of selectable options associated with the selected at least one of the one or more portions or the at least one other portion of the graphical object in the changed state;
detecting a selection of an option from the second menu list;

In the same field of invention, Radtke teaches: UI for displaying functionality contextually relevant to a selected object. Radtke further teaches: 
detecting a selection of at least one of the one or more portions or the at least one other portion of the graphical object in the changed state;
generating a second menu list of selectable options associated with the selected at least one of the one or more portions or the at least one other portion of the graphical object in the changed state;
detecting a selection of an option from the second menu list (abstract; ¶ [0041]) (e.g., applying identified functionality to a selected document or object)

Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Sarnoff, Lam and Radtke at the time that the invention was made, to have combined the teachings of Radtke with the method, and corresponding device, as taught by Sarnoff, Lam. 
One would have been motivated to make such combination because a way to more easily switch the context of an editing menu when editing different objects in a document would have been obtained and desired, as expressly taught by Radtke (¶ [0006]).


As to claims 27, 38, Lam further teaches:
wherein the game is a farming game (¶ [0012]) (e.g., build a farm);
the first graphical object is a representation of a field (¶ [0017]) (e.g., click on land);
the one or more selectable options are different crops (¶ [0024]) (e.g., pumpkin, wheat seeds);
and the changed state of the one or more portions of the graphical object renders a selected crop in the field (¶ [0018]) (e.g., the game system may require an hour for virtual food to get cooked, or it may require three days for a virtual crop to grow).
One would have been motivated to make such combination because a way to accept input from a user and decide outcomes of events to present to the user on the display would have been obtained and desired, as expressly taught by Lam (¶ [0002]).


Claims 24, 28, 35, 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarnoff (US20130027404) in view of Lam et al. (US20110319169, Lam) in view of Radtke et al. (US20060036945, Radtke), further in view of Marsland et al. (US20120264520, Marsland).

As to claims 24, 28, 35, 39:
Sarnoff, Lam and Radtke shows a method, and corresponding device, substantially as claimed, as specified above. 
Lam further teaches:  updated changed state represents the at least one section of the one or more portions of the field in a harvested state (¶ [0026]) (e.g., The player can then click on the crops to harvest them).
Sarnoff, Lam and Radtke fails to specifically show: wherein: the selectable options in the second menu list are tools to be used to harvest the crop.
In the same field of invention, Marsland teaches: system for providing branded virtual objects in a virtual environment. Marsland further teaches: selectable options in a second menu list being tools to be used to harvest the crop;
updated changed state represents the at least one section of the one or more portions of the field in a harvested state (¶ [0158], [0160]) (e.g., , if the game is a farming game with a harvest mechanic (such as Zynga FarmVille), an event can correspond to a player clicking on a parcel of land to harvest a crop.; a player can interact with a Flash object to use, move, rotate, delete, attack, shoot, or harvest an in-game object).
Thus, it would have been obvious to one of ordinary skill in the art, having the teachings of Sarnoff, Lam and Radtke and Marsland at the time that the invention was made, to have combined the teachings of Marsland with the method, and corresponding device, as taught by Sarnoff, Lam and Radtke. 
One would have been motivated to make such combination because a way to create an advertising opportunity for placing a branded virtual object in a virtual game would have been obtained and desired, as expressly taught by Marsland (¶ [0025]).


It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jackson 		[U.S. 20060030387]
Radtke			[U.S. 20060036946]
Perani e al.		[U.S. 20090184964]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jordany Núñez whose telephone number is (571)272-2753.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	



/JORDANY NUNEZ/Primary Examiner, Art Unit 2171                                                                                                                                                                                                        9/12/2022